United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   April 20, 2004

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 03-60640
                        Conference Calendar



WALTER ALFREDO LOPEZ-GONZALEZ,

                                    Petitioner,

versus

JOHN ASHCROFT, U.S. ATTORNEY GENERAL,

                                    Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A28 284 678
                        --------------------

Before JOLLY, JONES, and SMITH, Circuit Judges.

PER CURIAM:*

     Walter Alfredo Lopez-Gonzalez (“Lopez”) petitions for review

of the final order of the Board of Immigration Appeals (“BIA”)

dismissing his appeal from the decision of the immigration judge

denying his motion to reopen his deportation proceedings for

failure to file a timely notice of appeal.    Lopez argues that he

is entitled to an adjustment of status to lawful permanent

resident alien and that this court has jurisdiction over his

claims pursuant to 28 U.S.C. § 2241.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 03-60640
                                 -2-

     As Lopez did not properly raise his claims before the BIA

and exhaustion is statutorily mandated, this court does not have

jurisdiction over the present petition.    See Wang v. Ashcroft,

260 F.3d 448, 452 (5th Cir. 2001); see also 8 U.S.C. § 1105a(c)

(1994).   As Lopez has not filed a 28 U.S.C. § 2241 petition for

writ of habeas corpus, this court does not have jurisdiction

pursuant to that statute.   Accordingly, the petition for review

is DISMISSED for lack of jurisdiction.